UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK



BRADLEY C. MORGAN,

                              Plaintiff,                            18-CV-747Sr
v.

COMMISSIONER OF SOCIAL SECURITY,

                              Defendant.



                                   DECISION AND ORDER

               As set forth In the Standing Order of the Court regarding Social Security

Cases subject to the May 21, 2018 Memorandum of Understanding, the parties have

consented to the assignment of this case to the undersigned to conduct all proceedings

in this case, including the entry of final judgment, as set forth in 42 U.S.C. § 405(g). Dkt.

#16.



                                        BACKGROUND

               Plaintiff applied for supplemental security income (“SSI”), benefits with the

Social Security Administration (“SSA”), on April 11, 2014, alleging disability beginning

January 1, 2002, at the age of 19, due to anxiety disorder, post traumatic stress

disorder (“PTSD”), and depressive disorder. Dkt. #7, p.157. The individual assisting

plaintiff with the filing of his application noted that plaintiff

               didn’t have medical info readily available. I had to find the
               medical sources from the last filing. He also couldn’t tell me
               if he graduated in 2012 or 2013. He had to look at his
              diploma to tell me what year. Claimant asked a lot of basic
              questions with his grandmother’s help. He couldn’t tell me if
              he had a bank account, where it was, or how much was in it
              without her help. He also couldn’t tell me approximate dates
              without her help.

Dkt. #7, p.153.



              On March 2, 2017, plaintiff appeared with counsel and testified, along with

an impartial vocational expert (“VE”), Jane Gershwin, at an administrative hearing

before Administrative Law Judge (“ALJ”), John Molanson. Dkt. #7, pp.39-58. At the

outset of the hearing, the ALJ noted that plaintiff appeared nervous and advised him to

try and relax. Dkt. #7, p.41. Plaintiff testified that he had received a high school diploma

from Hutchinson Central Technical High School. Dkt. #7, p.43. He attended counseling

every other week and saw his psychiatrist every other month. Dkt. #7, pp.45-46. He was

also attending a program to find new ways to cope with trauma. Dkt. #7, p.46. Plaintiff

testified that his mother sexually assaulted him as a young child, constantly beat him

and attempted to drown him in a tub of very hot water. Dkt. #7, p.47. When he

encounters his mother, or people similar to her, he tends to have palpitations and

sometimes a panic attack where he cannot breathe and blacks out. Dkt. #7, p.48. T his

happens about four times per month and is also triggered when he is faced with a

situation he feels ill equipped to handle, such as his attempt at college. Dkt. #7, pp.49-

50.



              Plaintiff had applied for part-time work at Game Stop and Bak USA

because his grandmother was now retired and lacked sufficient retirement income, but

                                            -2-
he did not believe he could work full-time without having another emotional break down.

Dkt. #7, pp.51-52. He was open to participating in a work program or seeking

independent living, but testified that it was hard to get into the right frame of mind to

pursue such options. Dkt. #7, p.52. He testif ied that he was trying to leave the house

more, like going out to eat or play billiards with his godfather on a weekly basis, but it

was pretty hard for him to do given his emotional status. Dkt. #7, p.54.



              On a typical day, plaintiff testified that he would make himself a cup of tea,

shower, brush his teeth, read, play his guitar, play video games and eat leftovers or

cereal. Dkt. #7, p.53. He tries to keep himself from slipping into a mental break down by

talking to online friends or family, playing video games and looking for part-time work.

Dkt. #7, pp.53-54. He testified that other than his grandmother and godfather, he

doesn’t keep in close contact with his family much because they view him as a bit of a

black sheep and that he doesn’t have any personal friends locally. Dkt. #7, p.54. He

recognizes that he is not a people person and could not handle the stress of service

jobs. Dt. #7, p.55. He has had difficulty learning to do laundry or to cook, which he

recognized as important life skills. Dkt. #7, p.55.



              When asked to assume an individual with a high school diploma who, on

a sustained competitive basis, can understand and remember simple instructions, use

judgment in making simple work-related decisions, respond appropriately to

supervisors, co-workers and usual work situations not involving the public, and can

adapt to changes in the ordinary work setting, the VE testified that the unskilled


                                             -3-
occupational base would be limited by 60% but that such an individual could work as a

lumber sorter. Dkt. #7, pp.43.44. The VE testified that this position was not collaborative

and did not require public interaction but would require a certain level of production.

Dkt. #7, pp.43-44.



              The case was reassigned to ALJ Linda J. Helm, who rendered a decision

that plaintiff was not disabled on June 8, 2017. Dkt. #7, pp.2 1-34. The Appeals Council

denied review on May 14, 2018. Dkt. #7, p.5. Plaintiff commenced this action seeking

review of the Commissioner’s final decision on July 6, 2018. Dkt. #1.



                             DISCUSSION AND ANALYSIS

              “In reviewing a final decision of the SSA, this Court is limited to

determining whether the SSA’s conclusions were supported by substantial evidence in

the record and were based on a correct legal standard.” Talavera v. Astrue, 697 F.3d

145, 151 (2d Cir. 2012). Substantial evidence is defined as “such relevant evidence as

a reasonable mind might accept as adequate to support a conclusion.” Moran v. Astrue,

569 F.3d 496, 501 (2d Cir. 2009). If the evidence is susceptible to more than one

rational interpretation, the Commissioner’s determination must be upheld. McIntyre v.

Colvin, 758 F.3d 146, 149 (2d Cir. 2014). “W here an administrative decision rests on

adequate findings sustained by evidence having rational probative force, the court

should not substitute its judgment for that of the Commissioner.” Yancey v. Apfel, 145

F.3d 106, 111 (2d Cir. 1998).




                                             -4-
              To be disabled under the Social Security Act (“Act”), a claimant must

establish an inability to do any substantial gainful activity by reason of any medically

determinable physical or mental impairment which can be expected to result in death or

which has lasted or can be expected to last for a continuous period of not less than

twelve months. 20 C.F.R. § 404.1505(a). The Commissioner must follow a five-step

sequential evaluation to determine whether a claimant is disabled within the meaning of

the Act. 20 C.F.R. § 404.1520(a). At step one, the claim ant must demonstrate that he is

not engaging in substantial gainful activity. 20 C.F.R. § 404.1520(b). At step two, the

claimant must demonstrate that he has a severe impairment or combination of

impairments that limits the claimant’s ability to perform physical or mental work-related

activities. 20 C.F.R. § 404.1520(c). If the impairment meets or medically equals the

criteria of a disabling impairment as set forth in Appendix 1 of Subpart P of Regulation

No. 4 (the “Listings”), and satisfies the durational requirement, the claimant is entitled to

disability benefits. 20 C.F.R. § 404.1520(d). If the impairment does not meet the criteria

of a disabling impairment, the Commissioner considers whether the claimant has

sufficient RFC for the claimant to return to past relevant work. 20 C.F.R. § 404.1520(e)-

(f). If the claimant is unable to return to past relevant work, the burden of proof shifts to

the Commissioner to demonstrate that the claimant could perform other jobs which

exist in significant numbers in the national economy, based on claimant’s age,

education and work experience. 20 C.F.R. § 404.1520(g).



              In the instant case, the ALJ made the following findings with regard to the

five-step sequential evaluation: (1) plaintiff had not engaged in substantial gainful


                                             -5-
activity since he filed his application for benefits on April 11, 2014; (2) plaintiff’s major

depressive disorder, generalized anxiety disorder, PTSD and paranoid personality

disorder constitute severe impairments; (3) plaintiff’s impairments did not meet or equal

any listed impairment; (4) plaintiff retained the residual functional capacity to perform

work at all exertional levels with the following limitations: on a sustained, competitive

basis, plaintiff can understand and remember simple instructions, use judgment in

making simple work-related decisions, respond appropriately to supervisors, co-workers

and usual work situations not involving the public, and adapt to changes in the ordinary

work setting; and (5) plaintiff was capable of performing work as a lumber sorter and

was not, therefore, disabled within the meaning of the SSA. Dkt. #7, pp.26-34.



              Plaintiff argues that the combined effect of his major depressive disorder,

PTSD and Paranoid Personality Disorder (“PDD”), meet the paragraph A and C criteria

of listing 12.04 for an affective disorder at step 3 of the sequential evaluation. Dkt. #12-

1, pp.21-25. Specifically, plaintiff argues that he has never lived independently and has

received continuous mental health treatment for nearly four years with little or no

progress. Dkt. #12-1, pp.23-24. Alternatively, plaintiff argues that the ALJ’s RFC is not

supported by substantial evidence and that the evidence is clear that plaintiff is

incapable of sustained full time work. Dkt. #12-1, pp.28-30.



              The Commissioner responds that the ALJ properly relied upon state

agency medical consultant, Dr. Kamin’s opinion that plaintiff’s condition did not meet

the paragraph C criteria for listing 12.04. Dkt. #15-1, pp.11-17. The Commissioner


                                              -6-
further argues that the ALJ accounted for plaintiff’s limitations in the RFC, which is

supported by substantial evidence. Dkt. #15-1, pp.19-26.



                 The ALJ determined that plaintiff’s mental impairments did not meet the

paragraph C criteria of Listing 12.04 because his

                 mental disorder is not “serious and persistent” and with
                 evidence of both medical treatment that is ongoing and
                 diminishes the symptoms and signs of the mental
                 disorder(s) and marginal adjustment, meaning a minimal
                 capacity to adapt to changes in one’s environment or to
                 demands that are not already part of one’s daily life. As
                 detailed in this Decision, the [plainitff’s] psychiatrist states
                 that the approriate level of care for the claimant is outpatient
                 therapy and bimonthly medication management, and the
                 claimant at times has been unwilling to try recommended
                 medications. Nevertheless, he has often been described as
                 having neutral or euthymic mood and affect, and while he
                 had one discrete crisis intervention in approximately July
                 2014, he has otherwise been able to cope with stressors
                 and symptoms without needing a higher level of care, as
                 detailed below.

Dkt. #7, p.28.



                 Plaintiff has the burden of proving that he meets the Listing requirements

at step 3. Naegele v. Barnhart, 433 F. Supp.2d 319, 324 (W .D.N.Y. 2006). For a

plaintiff to show that his impairment matches a listing, it must meet all of the specified

medical criteria; an impairment that manifests only some of those criteria, no matter

how severely, does not qualify. Sullivan v. Zebley, 493 U.S. 521, 530 (1990). To show

that he meets the criteria, plaintiff must offer medical findings equal in severity to all

requirements and those findings must be supported by medically acceptable clinical



                                                -7-
and laboratory diagnostic techniques. Distefano v. Berryhill, 363 F. Supp.3d 453, 465

(S.D.N.Y. 2019). Where the plaintiff’s symptoms, as described by the medical evidence,

appear to match those described in the Listings, the ALJ must provide an explanation

as to why the plaintiff failed to meet or equal the Listings. Kuleszo v. Barnhart, 232 F.

Supp.2d 44, 52 (W.D.N.Y. 2002).



              Listing 12.041 sets forth the medical criteria for affective disorders.

Specifically, Listing 12.04 provides that the required level of severity for an affective

disorder, which is characterized by a disturbance of mood, accompanied by a full or

partial manic or depressive syndrome generally involving either depression or elation, is

met when the requirements in both paragraphs A and B are satisfied, or when the

requirements in A and C are satisfied. 20 C.F.R. Pt. 404, Subpt. P, App. 1, § 12.04.



              The ALJ’s determination that plaintiff’s major depressive disorder

constitutes a severe impairment satisfies paragraph A. Gabriel v. Comm’r of Soc. Sec’y,

6:18-CV-671, 2019 WL 4466983, at *8 n.8 (N.D.N.Y. Sept. 18, 2019). Paragraph C of

Listing 12.04 provides as follows:

              C. Medically documented history of a chronic affective disorder
                 of at least 2 years' duration that has caused more than a
                 minimal limitation of ability to do basic work activities, with
                 symptoms or signs currently attenuated by medication or
                 psychosocial support, and one of the following:

                  1. Repeated episodes of decompensation, each
                     of extended duration; or


       1
         Modifications to Listing 12.04 and 12.06 (anxiety related disorders), and new
Listing 12.15 (PTSD), became effective for all claims pending as of January, 17, 2017.

                                             -8-
                   2. A residual disease process that has resulted in
                      such marginal adjustment that even a minimal
                      increase in mental demands or change in the
                      environment would be predicted to cause the
                      individual to decompensate; or

                   3. Current history of 1 or more years' inability to
                      function outside a highly supportive living
                      arrangement, with an indication of continued
                      need for such an arrangement.

20 C.F.R. Pt. 404, Subpt. P, App. 1, § 12.04.



               To satisfy the Paragraph C criteria, plaintiff’s mental disorder must be

“serious and persistent.” 20 C.F.R. Pt. 404, Subpt. P, App. 1, § 12.00 (A)(2)(c). T o be

deemed serious and persistent, a plaintiff must rely, on an ongoing basis, upon medical

treatment, mental health therapy, psychosocial support or a highly structured setting to

diminish the symptoms and signs of a mental disorder and, despite such diminished

symptoms and signs, the plaintiff has achieved only marginal adjustment. 20 C.F.R. Pt.

404, Subpt. P, App. 1, § 12.00(G)(2)(b) & (c). The regulations set forth the following

regarding structured and supportive settings:

               Particularly in cases involving chronic mental disorders,
               overt symptomatology may be controlled or attenuated by
               psychosocial factors such as placement in a hospital,
               halfway house, board and care facility, or other environment
               that provides similar structure. Highly structured and
               supportive settings may also be found in your home. Such
               settings may greatly reduce the mental demands placed on
               you.

20 C.F.R. 404 Subpt. P, App. 1, §§ 12.00(F) (2016). Marg inal adjustment means that a

plaintiff’s adaptation to the requirements of daily life is fragile; that is, plaintiff has

minimal capacity to adapt to changes in his environment or to demands that are not


                                                -9-
already part of his daily life. Withus v. Saul, 18-CV-10923, 2019 WL 6906972, at *20

(S.D.N.Y. Dec. 19, 2019), citing 20 C.F.R. Pt. 404, Subpt. P, App. 1, § 12.00(g )(2)(c).



              The record before the Court clearly establishes that plaintiff’s mental

disorders are serious and persistent. Plaintiff was admitted to the psychiatric unit at

ECMC between January 19, 2011 and January 24, 2011, at the age of 16, following an

emotional outburst in his home. Dkt. #7, pp.207-209. He was diagnosed with pervasive

developmental disorder and impulse control disorder and discharged with instructions to

continue his psychiatric medication and psychological counseling. Dkt. #7, p.209.



              Plaintiff graduated from an 8:1:1 self contained class at Hutchinson

Technical High School in 2013. He commenced classes at Erie Community college, but

did not finish his freshman year due to anxiety. Dkt. #7, pp.453-454.



              A neuropsychological evaluation of plaintiff, conducted by Joy Parrish,

Ph.D., Board Certified in Clinical Neuropsychology, on November 20-21, 2013, when

plaintiff was 18, revealed that plaintiff

              constantly returns to themes of discrimination, people
              ruining his life, holding him back, treating him unfairly or not
              caring about him. this is not just in relation to history of
              abuse and bullying and appears quite excessive. He
              describes deep personal offense due to minor, everyday
              family incidents. Mood is dysphoric and angry. Affect is
              consistent with mood and congruent to conversation. He
              reports difficulty regulating his mood. For example, several
              days ago he became so depressed thinking about how
              unfairly he has been treated, discrimination in general and
              poor future prospects due to discrimination that he canceled

                                            -10-
              school plans and stayed in bed for the majority of the day.
              This is not uncommon. He reports intense feelings of
              inadequacy.

Dkt. #7, p.305. Dr. Parrish noted that plaintiff

              has a long history of chronic traumatic experiences and
              carries diagnoses of anxiety disorder, depressive disorder
              and PTSD, none of which have improved after many years
              of counseling. It appears that prior adverse experiences
              have affected [plaintiff] profoundly, impacting personality
              development. He is too quick to believe that he is being
              treated unfairly and that others undermine his interests and
              purpose. It was evident during the interview that [plaintiff]
              misconstrues neutral experiences as personal insults. His
              anxiety and depressive disorders are related to paranoid
              personality (e.g., constant scanning for signs of danger,
              catastrophic reactions for setbacks).

Dkt. #7, p.307. Dr. Parish opined that plaintiff’s prognosis was guarded, noting that

“[p]harmacotherapy for symptoms of depression and anxiety will likely be helpful in day

to day productivity but the overall features of distrust and suspiciousness will likely

persist.” Dkt. #7, p.307. Although noting that plaintiff was currently doing well with the

flexible schedule of being a college student, Dr. Parrish opined that plaintiff’s

              depressive episodes would interfere with work productivity.
              Additional psychiatric presentation (paranoia) will likely make
              maintenance of employment very difficult. At this time, he is
              not disabled from employment based on cognitive ability.
              However, he appears at least partially disabled from
              competitive employment based on psychiatric presentation.

Dkt. #7, p.309.



              On April 8, 2014, progress notes from Child & Family Services - Family

Mental Health indicate concerns by plaintiff’s grandmother regarding plaintiff’s isolation,

poor hygiene and lack of progress, noting that his symptoms and behaviors had

                                             -11-
deteriorated. Dkt. #7, p.469. Plaintiff’s therapist noted that plaintiff

              seems to be unwilling to accept some responsibility for his
              situation and well-being (even in his interactions with this
              writer); attempts by [grandmother] to encourage him to sleep
              better hours, leave the home, or care for his hygiene are met
              with increasing hostility. [Grandmother] was provided with
              some contact information for resources that may help her
              explore assisted living options for [plaintiff], as her own
              health is at risk by having him in her home. [Plaintiff]
              expressed interest in this during session with writer and may
              be agreeable to exploring these options. [Plaintiff] would
              need assisted living due to poor adaptive
              functioning/independent living skills.

Dkt. #7, p.469.



              A psychiatric progress note from Denise Giessert, MD, Consultant

Psychiatrist at Child & Family Services dated April 22, 2014 reports that plaintiff

              is struggling to manage PTSD related reactivity, depressed
              mood and anxiety. He has anxiety and panic with avoidance
              often interfering with his functioning. He isolated himself at
              home, struggles with hygiene, feeling paranoid and
              persecutory by other [sic]. He is struggling to manage in his
              grandmother’s home and it appears that more of a
              supervised living setting would be appropriate for him in the
              future. He needs help with ADL skills and [is] resistant to
              working with his grandmother on these issues. He is also
              hostile towards her when she encourages him to maintain a
              good sleep or hygiene routine.

Dkt. #7, p.521. Dr. Giessert’s mental status exam revealed:

              He has odd social mannerisms and goes off on tangents.
              Speech is somewhat rambling and monotone, but otherwise
              coherent, somewhat loud. Mood is stated as: “I still being
              [sic] anxious and depressed, but also angry.” His affect
              appears to be somewhat anxious at times, more angry and
              mod congruent. Thought process, content and associations
              are concrete, odd social mannerisms, tends to minimize
              problems and behaviors and is very circumstantial or

                                              -12-
               tangential on certain topics, somewhat paranoid against
               others even though in his own family. . . . Concentration
               slightly impaired. . . . Insight and judgment is limited.

Dkt. #7, p.521.



               On May 5, 2014, the therapist with Child & Family Services provided

plaintiff and his grandmother with information about accessing the Personalized

Recovery Oriented Services (“PROS”), program.2 Dkt. #7, p.456.



               Progress notes from Child & Family Services therapy sessions note that

plaintiff’s grandmother called Crisis Services on May 14, 2014 regarding plaintiff’s

expression of suicidal intent, determining that plaintiff “appeared to need to talk about

current stress (conflict with grandmother, anxiety about returning to school).” Dkt. #7,

p.455.



               A psychiatric progress note from Dr. Giessert dated June 17, 2014

includes the following mental status exam:

               He is mostly cooperative with fair to intermittent eye contact,
               appropriate hygiene, dressed in casual clothes. No abnormal
               movement. Gait and station are within normal limits. He has
               odd social mannerisms and goes off on tangents. Speech is
               rambling and monotone, but otherwise coherent, somewhat
               loud, mood is stated as “I’m still anxious and depressed, but


         2
         PROS is a comprehensive model that integrates rehabilitation, treatment and support
services for individuals with serious mental illnesses, with a goal of promoting independence
and improving quality of life through, inter alia, social and basic life skills training, problem
solving and coping skills, housing assistance, vocational training, clinical counseling and health
assessment and symptom monitoring and medication management. www.omh.ny.gov


                                               -13-
              the Prozac has helped.” His affect is somewhat anxious and
              irritable at times. Thought process, content and associations
              are concrete, odd, tangential and difficult to redirect,
              minimize problems and behaviors, paranoid against others
              even though is in his own family. . . . Concentration is
              impaired. Language and fund of knowledge are within
              normal limits. Insight and judgment limited.

Dkt. #7, p.519.



              At a family therapy session with Child & Family Services on June 18,

2014, plaintiff was reported to present with an irritable mood and constricted range of

affect with a disheveled appearance. Dkt. #7, p.457. He was encouraged to move

forward with PROS, “as little is changing at home with mood, anxiety, and hygiene/ADL

skills.” Dkt. #7, p.457. Plaintiff reported that he was not accepted back to Erie

Community College. Dkt. #7, p.457.



              On July 12, 2014, plaintiff underwent a mental health assessment at

ECMC following an argument with his grandmother, who called 911. Dkt. #7, p.567.



              On August 5, 2014, Licensed Creative Arts Therapist (“LCAT”), Rachel

Sikorski at Child & Family Services completed the following progress note:

              [Plaintiff] engaged well overall, despite irritability towards his
              grandmother. They are still waiting on SSI and recently
              applied for public assistance. [Plaintiff] is concerned about
              the fact that this will require him to find employment. Writer
              followed up on status of participation with Lakeshore PROS
              program. [Plaintiff] admitted he has been too preoccupied
              with current stress to proceed. writer encouraged pursuit and
              application for [Single Point of Access (“SPOA”)],so [plaintiff]
              could get outside services; writer was firm about the need to

                                             -14-
              consider living elsewhere, as his functioning has declined
              and conflict with his grandmother continues. Writer provided
              psycheducation at length on trauma, as it relates to
              [plaintiff’s] fear of abandonment (“she doesn’t want me to
              live with her”). Writer was firm with grandmother about her
              need to care for herself and to allow [plaintiff the] chance to
              become more independent via a community service
              provider.

Dkt. #7, p.584.



              On August 18, 2014, Dr. Geissert notes that plaintiff continues to describe

much stress and anxiety although he does state that he has been noncom pliant with his

medications since his grandmother has given them to him to control. Dkt. #7, p.582. Dr.

Geissert notes that plaintiff

              struggles to manage in his grandmother’s home and can be
              quite hostile to her even during the appointment he was
              arguing with her despite her being very appropriate during
              the appointment. His progress has been minimal in both
              therapy as well as med management appointments and his
              behaviors have been somewhat hostile and have regressed
              over time. It has been stressed to [plaintiff and his
              grandmother] that independent living situation or housing
              accommodations will be much better for [plaintiff] in time as
              they would help him with all of his functioning as well as help
              him become more independent in time. . . . he remains
              resistant to taking medication on daily basis to target his
              symptoms. He also had a Crisis Services and CPEP visit
              last month due to conflicts in the home and physical struggle
              with grandmother.

Dkt. #7, p.592. On the same date, LCAT Sikorski noted that plaintiff’s psychiatric

appointment resulted in plaintiff’s grandmother being “in charge” of medication to

ensure that they are being taken as prescribed. Dkt. #7, p.585. During their session,

LCAT Sikorski created a chart centering on three expectations for plaintiff: (1) bringing



                                           -15-
laundry and bottles down from his room; (2) brushing his teeth; and (3) cleaning the tub

after every bath. Dkt. #7, p.585. If plaintiff could meet these expectations, his

grandmother agreed to allow plaintiff time in the kitchen, despite her concerns about

cleanliness. Dkt. #7, p.585.



              On November 10, 2014, LCAT Sikorski noted the following mental status

exam:

              Plaintiff was groomed; thoughts and speech were coherent;
              [plaintiff] tends to get really worked up over things he cannot
              control; he seems to be more pessimistic and focused on
              things that are wrong rather than things he can change;
              [plaintiff] stated he makes passive [suicidal] statements with
              no intent to hurt himself.

Dkt. #7, p.625.



              On December 5, 2014, plaintiff focused on his social relationships,

acknowledging that people like his grandmother

              continue to feel he cannot get past the past but he stated he
              is not stuck in the past he is just a realist and recognizes that
              terrible things were done to him. [Plaintiff] talked about his
              sister and the loss of that relationship. He also talked about
              his two best friends. With [plaintiff] talked about what kind of
              supports he wanted and how many close relationships he
              wanted to have. Per [plaintiff] he wanted social relationship,
              be he admitted due to his awkwardness he was unsure what
              he wanted them to look like.. . . Talked about [plaintiff’s]
              continue[d] struggle to interact with others and get back
              involved in activities.

Dkt. #7, p.627.




                                            -16-
               On January 20, 2015, plaintiff established a goal of two sessions of laser

tag as a way to start getting out and being active, starting in February. Dkt. #7, p.628.



               A progress note dated March 2, 2015 addressed the pros and cons of

allowing plaintiff to use the oven at least once a week and the microwave as necessary

so that plaintiff could gain some independence with his food. Dkt. #7, p.615.



               A progress note dated March 16, 2015 noted that plaintif f discussed his

feeling a lack of support from his grandmother and godfather because they wanted him

to start working on his goals. Dkt. #7, p.615. Plaintiff expressed his dissatisfaction with

the way they try to get him motivated. Dkt. #7, p.615.



               On March 30, 2015, plaintiff discussed with his therapist

               his continued depressed mood due to him continuing to not
               make any real changes just talk about making changes.
               [Plaintiff] talked a lot about [grandmother] and what he feels
               she is doing wrong. as well as his godfather and what he
               feels he is doing wrong. Talked with [plaintiff] about not
               focusing on them and instead focusing on his self and what
               he wanted to do to live a better life. Stated [plaintiff] talks a
               lot about plans but does not follow through and then tries to
               blame his loved ones for why he doesn’t do well.

Dkt. #7, p.616.



               On July 13, 2015, Dr. Giessert noted that plaintiff continued to experience

anxiety, despite compliance with his medication, noting the following mental status

examination:

                                              -17-
              He is cooperative, fair to intermittent eye contact,
              appropriate hygiene, dressed in casual clothes. He is
              overweight. No abnormal movement. Gait and station are
              within normal limits. He has odd social mannerisms and
              goes off on tangents. His speech is rambling and monotone,
              but otherwise coherent, sometimes loud. His mood is stated
              as “I’m okay, but I am getting anxious.” His affect is more
              euthymic and mood congruent. Thought process, content
              and associations are concrete, tangential, difficult to redirect,
              sometimes paranoid against others, even those of his family.
              No evidence of hallucinations or delusions presently. He is
              denying any thoughts of wanting to hurt himself or other
              people, but does have a history of passive suicidal ideation
              and a history of aggression. He is alert and oriented x3.
              Memory is globally intact. Concentration is slightly impaired.
              Language and fund of knowledge are within normal limits.
              Insight and judgment are limited.

Dkt. #7, p.644.



              On August 3, 2015, it was noted that plaintiff did not turn in his FAFSA as

part of his goal to return to college classes because he lost it. Dkt. #7, p.672.



              On August 17, 2015, Joann Speight noted that plaintiff

              tried to blame grandmother for all his misery since he was 5.
              He stated that although he sees her as a support he also
              feels she is not helping him by yelling at him and comparing
              him to his mother. Talked about all the behaviors he has
              been displaying lately and what grandmother means when
              she states he is like his mother. Also discussed [plaintiff]
              stating he is past his traumas however they are the focus of
              his life and affect his functioning. [Plaintiff] stated he has
              problems thinking about the future because he is not sure
              what it would look like and struggles to make it through the
              day most of the time. [Plaintiff] however was able to admit
              that he is not trying to improve his situation and often gets
              mad when grandmother suggests things he can do to
              improve his situation.

Dkt. #7, p.672.

                                            -18-
              On September 1, 2015, plaintiff expressed an interest in learning to do

laundry. Dkt. #7, p.673.



              On September 22, 2015, plaintiff reported that he had obtained an

application for a part-time job from Game Stop. Dkt. #7, p.674.



              On November 24, 2015, Dr. Geissert noted that plaintif f “continues to

have odd social interactions with other people and talk on about many topics of his own

choosing.” Dkt. #7, p.681.



              On October 20, 2015, Joann Speight noted that plaintiff “was able to

admit he was afraid of failure and the lack of finances had him worried and he was also

unsure what to do because he knows he is not ready for an intense program.” Dkt. #7,

p.683. After discussing options, plaintiff stated he would get a haircut and turn in his

application for Game Stop. Dkt. #7, p.683. Plaintiff achieved these goals by his

appointment on November 17, 2015, where he appeared “genuinely happy as

evidenced by smiling.” Dkt. #7, p.684. He advised that he was “working on cooking and

thinking of laundry.” Dkt. #7, p.684.



              On January 19, 2016, plaintiff discussed with Joann Speight his “wish to

work” but agreed with therapist that he “would struggle working a full-time job.” Dkt. #7,

p.702.




                                            -19-
               On June 28, 2016, Dr. Geissert noted the f ollowing mental status

examination:

               he is obese, cooperative with fair to intermittent eye contact,
               fair hygiene, dressed in casual clothes. . . . He has odd
               social mannerisms, and goes off on tangents. His speech is
               rambling and monotone, but otherwise coherent, sometimes
               loud. Mood is stated as “I’m getting upset at home with my
               grandmother.” His affect is somewhat irritable, mood
               congruent. Thought process, content and associations are
               concrete, tangential, difficult to redirect at times, though
               paranoid against others. . . . Concentration is somewhat
               impaired. . . . Insight and judgment are slowly improving.

Dkt. #7, p.733. Dr. Geissert noted that plaintiff talks about getting a job, but has not

made much progress in doing so and that he has not contacted Adult Career and

Continuing Education Services - Vocational Rehabilitation (“ACCES-VR”), 3 even though

he understands that it could be helpful to him. Dkt. #7, p.733.



               On August 1, 2016, after plaintiff continued to fail to complete ACESS-VR

application, plaintiff’s therapist helped him complete the application. Dkt. #7, p.745. On

August 30, 2016, Dr. Geissert noted that plaintif f has not made contact with ACESS-

VR. Dkt. #7, p.791. At that appointment, his speech was noted to be “rambling and

monotone, somewhat loud.” Dkt. #7, p.791.




       3
          ACCES-VR “starts with the presumption that individuals with disabilities can benefit
from vocational rehabilitation services and should have opportunities to work in jobs integrated
within their communities. Their mission is to assist individuals with disabilities to achieve and
maintain employment and to support independent living through training, education,
rehabilitation, and career development. www.acces.nysed.gov

                                               -20-
              Plaintiff’s therapy session of September 27, 2016, addressed plaintiff’s

interest in finding a job to expand his minimal social supports and improve his

relationship with his grandmother. Dkt. #7, p.840. Plaintiff had completed some

applications, but did not get the jobs, recognizing that he does not have much to put on

his resume. Dkt. #7, p.840. LCSW Speight reported that plaintiff had limited judgment

and insight, although he was more open to trying new things and was not making as

many excuses. Dkt. #7, p.840. LMCSW Speight suggested a job coach and training

class to obtain skills to get a job and advised that he should be considered for a higher

level of care if he was not able to make progress on this goal. Dkt. #7, p.840.



              On October 18, 2016, plaintiff agreed with LCSW that he needed to

contact ACCESS-VR to get training and obtain a job. Dkt. #7, p.840. On October 20,

2016, plaintiff advised that he was unable to find the application. Dkt. #7, p.841.



              On November 15, 2016, LCSW Speight noted that plaintiff finally had an

appointment with ACESS-VR. Dkt. #7, p.842. She reported that plaintif f

              says he wants to be more independent but is not trying.
              [Plaintiff] also not trying to interact with his family and tends
              to continue to stay to his self. [Plaintiff], writer and
              grandmother discussed the need for him to begin to do
              things on his own. He tried putting everything on his
              grandmother but then admitted he is not trying. Discussed
              with [plaintiff] the supports and resources he would have if
              his grandmother was not there. He stated they were still
              limited and that he was not doing much to improve them.

Dkt. #7, p.842.



                                             -21-
             On December 2, 2016, LCSW Joann Speight and LMHC Nicole Clark

completed a Child and Family Services family Mental Health Program Adult

Comprehensive Assessment in which they reported that plaintiff’s

             emotional instability and helplessness both personal and
             encouraged by grandmother has lead [sic] him to avoid
             situations he feel [sic] may trigger his anxiety. [Plaintiff]
             refuses to take daily medication or regularly use skills
             despite say [sic] he is anxious and depressed. He has been
             given several programs and linked with calls from the office
             but then fails to follow through with the appointments. His
             grandmother states she wants him to improve but at time will
             interfere with him going to appointments. She also refuses to
             let him do things at home but then says he does not know
             how to do anything. [Plaintiff] often comes up with lots of
             excuses as to why he cannot accomplish a goal. When
             given encouragement he sometimes tries to negate it. He
             still struggles with making in person relationships but also
             refuses to go do any activities where he could meet people
             his age. Writer and [plaintiff] have agreed that he will take
             things in smaller portions but he has to try something before
             he says he cannot do it.

             [Plaintiff’s] emotional instability restricts his ability to deal
             with common everyday issues like the way teachers talk to
             him, he feels they should be more sensitive to people with
             disabilities and when they treat him like other students he
             becomes upset. He appears to take a lot of his frustration
             out on his grandmother. Because he is articulate and well
             versed in some topics he has a tendency to not listen to her.
             He has also made some questionable friendships on-line
             and in one instance ended up in the hospital due to believ ing
             that an on-line [friend] had died.

Dkt. #7, p.823.



             On January 23, 2017, plaintiff reported that “he was able to go out with his

godfather recently to dinner and states that this was a very good time.” Dkt. #7, p.787.



                                           -22-
              As the record demonstrates, plaintiff has been living in a highly structured

environment in which his grandmother has closely monitored his medication, cajoled

basic hygiene and provided for his basic needs. Recognizing independence from his

grandmother as a goal, plaintiff’s therapist created a reward chart to encourage plaintiff

to, inter alia, brush his teeth. A supported living environment was repeatedly

recommended, yet plaintiff was unable to follow through with accessing PROS. Plaintiff

was unable to complete his first semester of college and was only able to complete his

FAFSA application in pursuit of his goal to return to college classes by completing the

form with his therapist. He subsequently failed to file the form and ultimately lost it.

Although referred by his mental health providers to ACCES-VR in support of his goal of

obtaining employment, plaintiff was unable to follow through with accessing the

program. Dr. Geissert, who the ALJ acknowledged as a specialist in psychiatry who had

treated plaintiff regularly for years, noted minimal improvement and even regression in

plaintiff’s mental status during the relevant time period for plaintiff’s disability

application. Although preceding plaintiff’s disability application by several months, a

neuropsychologist also noted the lack of improvement in plaintiff’s longstanding

symptoms despite many years of treatment and opined that plaintiff’s psychiatric

symptoms were likely to persist and interfere with work productivity, making

maintenance of employment very difficult. These opinions, which are consistent with

plaintiff’s treating records, demonstrate that the ALJ’s determination is not supported by

substantial evidence and that plaintiff has met his burden of proof to qualify for disability

pursuant to paragraph C of Listing 12.04.




                                              -23-
                                     CONCLUSION

             Based on the foregoing, plaintiff’s motion for judgment on the pleadings

(Dkt. #12), is granted and this matter is remanded for calculation of benefits and the

Commissioner’s motion for judgment on the pleadings (Dkt. #15), is denied.



             The Clerk of the Court is directed to close this case.



             SO ORDERED.



DATED:       Buffalo, New York
             March 12, 2020


                                          s/ H. Kenneth Schroeder, Jr.
                                         H. KENNETH SCHROEDER, JR.
                                         United States Magistrate Judge




                                           -24-
